297 S.W.3d 153 (2009)
Alma BROCK, Appellant,
v.
FOXWOOD SPRINGS LIVING CENTER and Division of Employment Security, Respondents.
No. WD 70691.
Missouri Court of Appeals, Western District.
November 24, 2009.
Samuel I. McHenry, Kansas City, MO, for Appellant.
Arthur J. Neuhedel, Overland Park, KS, for Respondent, Foxwood.
Larry R. Ruhmann, Jefferson City, MO, for Respondent, State of MO.
Before JOSEPH M. ELLIS, P.J., VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Alma Brock appeals the Labor and Industrial Relations Commission's decision that she is not eligible for unemployment benefits because she voluntarily left her job with Foxwood Springs Living Center without good cause attributable to her work or to her employer. We affirm. Rule 84.16(b).